 


 HR 3732 ENR: Emergency Aid to American Survivors of Hurricanes Irma and Jose Overseas Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 3732 
 
AN ACT 
To amend section 1113 of the Social Security Act to provide authority for increased fiscal year 2017 and 2018 payments for temporary assistance to United States citizens returned from foreign countries. 
 
 
1.Short titleThis Act may be cited as the Emergency Aid to American Survivors of Hurricanes Irma and Jose Overseas Act. 2.Increase in aggregate payments for fiscal year 2017 and 2018 for temporary assistance to United States citizens returned from foreign countries (a)In generalSection 1113(d) of the Social Security Act (42 U.S.C. 1313(d)) is amended— 
(1)by striking fiscal year 2010 and inserting fiscal years 2017 and 2018; and (2)by striking that fiscal year and inserting each such fiscal year. 
(b)Emergency designationThe amounts made available by the amendments made by subsection (a) are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 